Per Curiam.

It is the prevailing rule in this state that when an attorney is convicted of the willful failure to file a federal income tax return, and such determination becomes final, that attorney will be indefinitely suspended from the practice of law. Cincinnati Bar Assn. v. Pandilidis (1979), 57 Ohio St. 2d 47; Dayton Bar Assn. v. Westbrock (1978), 56 Ohio St. 2d 75; Cincinnati Bar Assn. v. Beall (1978), 54 Ohio St. 2d 168; Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77.
The record here shows that respondent did plead guilty to a three-count information and was accordingly found guilty of violating Section 7203, Title 26, U. S. Code, a conviction which is now final. Respondent was suspended from the practice of law before the United States District Court for the Southern District of Ohio, Eastern Division, for failing to file income tax returns for three separate years.
Prior cases of this court have consistently held that the fact of conviction for willful failure to file income tax returns with the Internal Revenue Service is sufficient to support a finding that the attorney involved has violated DR 1-102 (A) of the Code of Professional Responsibility, thereby warranting that attorney’s indefinite suspension from the practice of law in this state. Cincinnati Bar Assn. v. Pandilidis, supra; Cin*362cinnati Bar Assn. v. Beall, supra; Ohio State Bar Assn. v. Moore (1976), 45 Ohio St. 2d 57.
Upon examination of the record in this proceeding, we find that respondent has violated DR 1-102(A)(1), (3), (4) and (6) of the Code of Professional Responsibility, and he is, therefore, indefinitely suspended from the practice of law in this state.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.